In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Standards and Appeals of the City of New York dated March 28, 2002, which, after a hearing, granted a special use permit and a bulk variance, the petitioners appeal from a judgment of the Supreme Court, Kings County (G. Aronin, J.), dated September 6, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
The determination of the Board of Standards and Appeals of the City of New York was neither arbitrary nor capricious (see Matter of Cowan v Kern, 41 NY2d 591 [1977]; cf. Matter of Montalbano v Silva, 204 AD2d 457 [1994]).
The petitioners’ remaining contentions are without merit. Santucci, J.P., Smith, McGinity and Schmidt, JJ., concur.